Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogue (US PAT: 10,524,069) in view of Beckhardt et al. (US PAT: 9,864,571, hereinafter Beckhardt).
Regarding claim 1, Pogue discloses a system including a plurality of audio playback devices in communication with each other (figs. 1, 3), the system comprises: 
a first audio playback device of the plurality of audio playback devices (figs 1, 3, ref 104(3) Audio Distribution Master Device), where the first audio playback device is configured to distribute audio content to at least one other audio playback device of the plurality of audio playback devices (col 3, lines 21-23, the master audio device may distribute the audio data to one or more audio devices via a local access point.); 
a second audio playback device of the plurality of audio playback devices (fig 3, ref 104(1), Audio Output Synchronizer), the second audio playback device different from the first audio playback device (see fig 3, 104(1) is different from 104(3)), wherein the second audio playback device is configured to distribute clock information to at least one other audio playback device of the plurality of audio playback devices, and wherein the clock information is used to help determine playback timing for the audio content (col 9, lines 30-41, The first audio device 104(1) may provide synchronization commands 304 to each of the other audio devices 104, via the access point 106. Synchronization commands 304 may include commands that affect the timing, volume, or other characteristics of the processing of audio data 102 and the output of audible sound by each of the audio devices 104. For example, an audio output may be synchronized such that each audio device 104 emits corresponding portions of an audio output at the same time.); 
Pogue discloses the claimed invention including a third audio playback device of the plurality of audio playback devices, the third audio playback device being different from the first and second audio playback devcies (see figs 1, 3 and 6). 
Pogue further discloses that the roles and function of an audio playback device is determined based on device data (col 15, lines 26-33, Other modules 436 may include modules for determining other functions of particular audio devices 104, such as an audio output synchronizer, a command receiver and distributor, or an audio data receiver. The particular roles and functions of various audio devices 104 may be determined based on one or more of the device data 202, signal quality data 204, or communication data 206, and the threshold data 432) and teaches that at least the role and function of being a master is changed from the first audio playback device to a third audio playback device (col 17, lines 37-39, FIG. 6 depicts a scenario 600 illustrating a method for modifying a selection of a master device 508 based on communication data 206.) but is silent on changing the role or function of synchronizer. As such, does not explicitly teach wherien in response to the second audio playback device losing power or being configured to distribute audio content to at least one other audio playback device of the plurality of audio playback devices, the second audio playback device is no longer configured to distribute the clock information and the third audio playback device is configured to distribute the clock information. 
Beckhardt in analogous art discloses wherein in response to a second audio playback device losing power (col 18, lines 27-42, At block 604, the method 600 involves detecting a failure [losing power] of a first playback device of the plurality of playback devices. In one example, each zone player in the bonded zone may be configured to detect failure. In another example, a subset of the zone player in the bonded zone may be configured to detect failure. The failure of a first playback device may involve an inability of the first play playback device to render at least one of the playback responsibilities of the first playback device, such a volume, one or more audio channels, or one of the one or more audio frequency ranges. In one scenario, the inability of the first zone player to render one of the playback responsibilities may be due to the first zone player disconnecting from the other zone players due to connectivity issues or simply because the first zone player has simply broken [losing power]. Examiner notes that under BRI, losing power is not limited to a total loss of power. As such, a broken audio playback device loses power depending on the level of the fault) or being configured to distribute audio content to at least one other audio playback device of the plurality of audio playback devices, the second audio playback device is no longer configured for it role and function and a third audio playback device is configured for its role and function (col 24, lines 21-28, At block 654, the method 650 involves selecting at least a second playback device from the plurality of playback devices based on the device information. As suggested previously, the selection of at least the second playback device may further involve determining which of the playback devices/zone players in the plurality of zone players is capable of compensating for the failure of the failed zone player.). 
It would therefore have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to use this failure recovery and redistribution system of Beckhardt so as to apply failure recovery on any audio playback device of Pogue. Thereby having the role and function of the synchronizer being transfered to another device when there the sychronizer loses power and arriving at the claimed invention of wherein in response to a second audio playback device losing power or being configured to distribute audio content to at least one other audio playback device of the plurality of audio playback devices, the second audio playback device is no longer configured to distribute the clock information and a third audio playback device is configured to distribute the clock information so as to have reliable and properly coordinated communication between each of the audio playback devices (Beckhardt: col 16, lines 19-21).
 Regarding claim 2, in the obvious combination, Pogue discloses that the at least one other audio playback device is configured to receive audio content from the first audio playback device includes the second audio playback device (see fig 3, 104(3) arrow showing Audio Data 102 is sent to 1st/2nd device, where 1st device is 104(1)). 
Regarding claim 11 is drawn to the method by the corresponding system claim 1 and is rejected for the same reasons as claim 1 since implementing the system would necessitate using the method as claimed. 
 	Regarding claim 12 is drawn to the method by the corresponding system claim 2 and is rejected for the same reasons as claim 2 since implementing the system would necessitate using the method as claimed. 
Claims 3-8, 10-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651